UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-32383 BlueLinx Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 77-0627356 (State of Incorporation) (I.R.S. Employer Identification No.) 4300 Wildwood Parkway, Atlanta, Georgia (Address of principal executive offices) (Zip Code) (770) 953-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of May 13, 2013 there were 86,665,772 shares of BlueLinx Holdings Inc. common stock, par value $0.01, outstanding. BLUELINX HOLDINGS INC. Form 10-Q For the Quarterly Period Ended March 30, 2013 INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements — BlueLinx Holdings Inc. (Unaudited) 3 Consolidated Statements of Operations and Comprehensive Loss 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 6. Exhibits 32 Signatures 33 Exhibit Index 34 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BLUELINX HOLDINGS INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share data) (unaudited) First Quarter Period from December 30, 2012 to March 30, 2013 Period from January 1, 2012 to March 31, 2012 Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general, and administrative Depreciation and amortization Total operating expenses Operating loss ) ) Non-operating expenses: Interest expense Other expense (income), net ) Loss before provision for income taxes ) ) Provision for income taxes Net loss $ ) $ ) Basic and diluted weighted average number of common shares outstanding Basic and diluted net loss per share applicable to common stock $ ) $ ) Comprehensive loss: Net loss $ ) $ ) Other comprehensive income: Unrealized gain from pension plan, net of taxes — Foreign currency translation ) Total other comprehensive income Comprehensive loss $ ) $ ) See accompanying notes. 3 BLUELINX HOLDINGS INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) March 30, 2013 December 29, 2012 (unaudited) Assets: Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant, and equipment: Land and land improvements Buildings Machinery and equipment Construction in progress Property, plant, and equipment, at cost Accumulated depreciation ) ) Property, plant, andequipment, net Non-current deferred income tax assets, net Other non-current assets Total assets $ $ Liabilities: Current liabilities: Accounts payable $ $ Bank overdrafts Accrued compensation Current maturities of long-term debt Deferred income taxes, net Other current liabilities Total current liabilities Non-current liabilities: Long-term debt Other non-current liabilities Total liabilities Stockholders’ Equity (Deficit): Common Stock, $0.01 par value, 200,000,000 shares authorized at March 30, 2013 and December 29, 2012; 86,613,139 and 63,664,115 shares issued at March 30, 2013 and December 29, 2012, respectively. Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes. 4 BLUELINX HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Three Months Ended Period from December 30, 2012 to March 30, 2013 Period from January 1, 2012 to March 31, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and amortization Amortization of debt issuance costs Write-off of debt issuance costs — Gain from sale of properties ) ) Payments on modification of lease agreement — ) Deferred income tax benefit — ) Share-based compensation expense Increasein restricted cash related to the ineffective interest rate swap, insurance, and other ) ) Other ) ) Changes in primary working capital components: Receivables ) ) Inventories ) ) Accounts payable Net cash used in operating activities ) ) Cash flows from investing activities: Property, plant and equipment investments ) ) Proceeds from disposition of assets Net cash (used in) provided by investing activities ) Cash flows from financing activities: Excess tax benefits from share-based compensation arrangements 16 — Repurchase of shares to satisfy employee tax withholdings ) ) Repayments on the revolving credit facilities ) ) Borrowings from the revolving credit facilities Payments of principal on mortgage ) ) Payments on capital lease obligations ) ) (Decrease) increase in bank overdrafts ) (Increase) decrease in restricted cash related to the mortgage ) Debt issuance costs ) ) Proceeds from stock offering less expenses paid — Net cash provided by financing activities Increase in cash 97 Balance, beginning of period Balance, end of period $ $ Noncash transactions: Capital leases $
